DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 and its dependent claims recite “wherein the diffractive arrangement is configured to perform an even number of diffractions on the light coupled into the waveguide by the non-diffractive input coupler”.  However, it is unclear as to what “performing an even number of diffractions” is intended to be interpreted and read.  For purposes of examination, the Examiner will examine the diffractive arrangement to be configured to perform a diffraction on the light coupled into the waveguide by the non-diffractive input coupler.
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,829,095 to Amitai.
In regards to claim 11, Amitai teaches an optical system (Figure 25) that redirects light produced by a display module towards an eye box, the optical system comprising a waveguide (20), a non-diffractive input coupler (6) configured to couple the light produced by the display module into the waveguide, a diffractive arrangement (first (22) reflecting surface and second (not shown) reflecting surface) on the waveguide, wherein the diffractive arrangement is configured to perform diffractions on the light coupled into the waveguide by the non-diffractive input coupler, wherein the diffractions are configured to expand the light in a first direction, and wherein the waveguide is configured to propagate the light in the first direction via total internal reflection; and an output coupler on the waveguide, wherein the output coupler (22’) is configured to couple the light expanded in the first direction by the diffractive arrangement out of the waveguide while directing the light in a second direction that is different from the first direction.  Although Amitai does not expressly state the light to be expanded in the first and second directions, the purpose of Amitai’s invention is expand the light in each of the directions for the purpose of increasing the field of view, the same purpose of Applicant’s system.  Amitai further states in other embodiments for the light to be expanded in each direction.  Therefore, although Amitai does not expressly state for the diffracted light to be expanded in the first and second direction in the embodiment of Figure 25, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the light to be expanded in the first and second directions in the structure. 
	In regards to claim 12, Amitai teaches said diffractive arrangement comprises a first diffractive optical component and a second diffractive optical component.  (Column 7, Lines 2-6)
	In regards to claim 13, Amitai teaches said first diffractive optical component is a strongly diffracting component, and wherein said second diffractive optical component is configured to progressively diffract the light while expanding the light in the first direction.  Since Applicant has not clearly defined the term “strong” and the term “strong” is a relative term, the Examiner are reasonably interpret the term “strong” as a term of degree that would apply in the system of Amitai.
	In regards to claims 14 and 15, although Amitai does not expressly teach said first diffractive optical component and said second diffractive optical component have matching optical power such that a second of said diffractions cancels a chromatic dispersion introduced by a first of said diffractions, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the powers to match since it would be advantageous for the chromatic dispersions to be cancelled.  By removing the chromatic dispersion factor, the output image would be optimized.
	In regards to claims 16 and 17, although Amitai does not expressly state where the position of the grating in the diffractive arrangement to be, such as at least one grating on a surface of said waveguide or at least one diffractive grating embedded in said waveguide, Applicant does claim two different placements of the diffractive grating.  Furthermore, Applicant has not stated for a specific configuration to solve a stated problem or is for a particular purpose and it appears either claimed configuration would function equally as well.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the position of the grating in the diffractive arrangement to be, such as at least one grating on a surface of said waveguide or at least one diffractive grating embedded in said waveguide.
	In regards to claim 18, although Amitai does not expressly state for the said diffractive arrangement to include at least one holographic element, Amitai does teach other optical means as part of the input coupling arrangement.  (Column 7)  Furthermore, holographic elements are known alternatives to diffraction gratings, prisms, and optical bundles for manipulating and directing signals.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the said diffractive arrangement to include at least one holographic element.
	In regards to claim 19, Amitai teaches said output coupler is a reflective optical component.
	In regards to claim 20, Amitai teaches said output coupler includes a plurality of partially-reflecting surfaces angled obliquely to axes of the waveguide.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
The documents submitted by applicant in the Information Disclosure Statements have been considered and made of record.  Note attached copy of forms PTO-1449. 
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874